Order entered December 19, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00803-CV

                 IN THE INTEREST OF A.M.G., I.V.G. AND E.G., Children

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF13-17718

                                             ORDER
       On September 12, 2014 we received but did not file appellant’s brief in this case because

the record was incomplete and appellant’s brief was not yet due. Because the record had not yet

been completed or filed, the brief received on September 12, 2014 does not contain appropriate

citations to the clerk’s or reporter’s records. For this reason, some or all of appellant’s issues are

subject to waiver. See TEX. R. APP. P. 38.1(i); Keyes Helium Co. v. Regency Gas Servs., L.P.,

393 S.W.3d 858, 861 (Tex. App.—Dallas 2012, no pet.).

       By order dated September 22, 2014 we granted the court reporter’s request for an

extension of time to file the reporter’s record, ordered the reporter’s record filed by September

29, 2014 and notified appellant that appellant’s brief would be due within thirty days of the filing

of the reporter’s record. By postcard dated September 26, 2014, we notified appellant the

reporter’s record had been filed. By postcard dated October 28, 2014 we notified appellant the
time for filing appellant’s brief had expired and directed appellant to file a brief and an extension

motion within ten days. To date appellant has not responded.

       Accordingly, IF appellant does not file an amended brief with appropriate citations to the

reporter’s record within TEN DAYS of the date of this order, appellant’s brief received on

September 12, 2014 is ORDERED filed as of December 30, 2014, and the appeal will be

submitted on that brief subject to the waiver provisions of rule of appellate procedure 38.1(i).

       Appellee’s brief is due FORTY-FIVE DAYS from the date of this order.



                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE